IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 23, 2009
                                     No. 08-30755
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

SAMUEL TYRONE JEFFERS

                                                   Plaintiff-Appellant

v.

MAI TRAN, Camp J Doctor

                                                   Defendant-Appellee


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-CV-329


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Samuel Tyrone Jeffers, Louisiana prisoner # 127810,
filed a 42 U.S.C. § 1983 complaint against Dr. Mai Tran and others alleging that
Dr. Tran acted with deliberate indifference and retaliated against him by
withholding medical treatment for his filing grievances against her. The other
defendants were dismissed from the suit. The district court granted Dr. Tran’s
motion for summary judgment and denied Jeffers’s motion for leave to proceed
in forma pauperis (IFP) on appeal, certifying that the appeal was not taken in

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30755

good faith. Jeffers seeks leave from this court to proceed IFP so that he may
challenge the summary judgment in favor of Dr. Tran.             By doing so, he
challenges the district court’s certification. See Baugh v. Taylor, 117 F.3d 197,
203 (5th Cir. 1997).     The     m edical records and D r. Tran’s affid avit
demonstrate that Dr. Tran consistently provided treatment to Jeffers for his
various complaints of foot and toe pain, hearing and ear problems, and allergies,
and that she did so both before and after he filed the two Administrative Remedy
Procedure complaints that are in the record.        Jeffers failed to submit any
competent summary judgment evidence showing a denial of treatment or other
conduct rising to the level of deliberate indifference with respect to medical care.
See Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir. 2001).
Similarly, there is no evidence or chronology from which to infer that Dr. Tran
refused treatment as a retaliatory measure. See Woods v. Smith, 60 F.3d 1161,
1166 (5th Cir. 1995). Jeffers’ uncorroborated assertions are insufficient to defeat
summary judgment. See Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337,
343 (5th Cir. 2007).
      As it is plain that any appeal would be frivolous, see Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983), we dismiss the instant appeal sua sponte. See
Baugh, 117 F.3d at 202 n.24; 5 TH C IR. R. 42.2. The dismissal of this appeal as
frivolous counts as a strike under 28 U.S.C. § 1915(g).          See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Jeffers is cautioned that if he
accumulates three strikes, he will not be permitted to proceed IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; IFP MOTION DENIED; SANCTION WARNING
ISSUED.




                                         2